DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim language in line 12, regarding “to the an exhaustion duct” is awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims in line 13, “loads of the evaporator and the condenser are increased…”.  This language is indefinite as Applicant does not specify the type of load, for instance mechanical, electrical, etc.
Regarding claims 2-15, these claims are rejected for containing the same indefiniteness issues as claim 1 from which they depend.
Claim 2 recites the limitation "the water" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the water supply pump" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the current measuring unit", “the circuit unit”, “the control unit”, and “the preset value” in lines 5-6, 6, 9, and 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 recites the limitation "the first and second passage switching units" and “the first location” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recite the limitation " the first and second passage switching units" and “the second location” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711